Case 2:14-cv-11691-LJM-MKM ECF No. 295, PageID.7495 Filed 07/08/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

Melvin Bownes #172328, et al.,
                                       NO. 2:14-cv-11691
        Plaintiffs,
v                                      HON. LAURIE J. MICHELSON

HEIDI WASHINGTON, Director,        MAG. MONA K. MAJZOUB
Michigan Department of Corrections
& JONG CHOI, DDS, Dental
Director,

        Defendants.
_____________________________________________________________________________/

       STIPULATED ORDER TO STAY REMAINING CASE
    MANAGEMENT ORDER DATES PENDING COMPLETION OF
                    DEPOSITIONS

        The parties, through counsel, had a discussion on Monday June

29, 2020, regarding how to proceed with depositions. The parties agree

that, ideally, the depositions would be completed in-person. However,

the parties agree that, due to COVID-19, that is not practicable at this

time. As such, the parties propose the following plan to go forward with

depositions:

       The parties agree that, due to delays in the case management
        order caused by COVID-19 restrictions, the dates of the current
        CMO are no longer valid and will have to be corrected once
        depositions have been completed;
       The parties agree to schedule video depositions of the class
        representatives for the end of July 2020;

                                      1
Case 2:14-cv-11691-LJM-MKM ECF No. 295, PageID.7496 Filed 07/08/20 Page 2 of 2



      The parties have agreed that Plaintiffs will identify deponents
       that will likely not have many exhibits to depose via video the end
       of July 2020;
      The parties will reassess the possibility of completing in-person
       depositions in August for those deponents identified by Plaintiffs
       as involving numerous exhibits; and
      The parties intend to have all depositions completed by the end of
       August 2020 but understand that this agreement may need to be
       altered due to the unprecedented conditions COVID-19 presents.

In light of the parties’ agreements, above, the parties ask this Court to

stay the remaining case management order dates pending the

completion of depositions.

IT IS SO ORDERED.

Dated: July 8, 2020

                                s/Laurie J. Michelson
                                LAURIE J. MICHELSON
                                UNITED STATES DISTRICT JUDGE

Approved by counsel:

/s/Daniel E. Manville                /s/ Sara E. Trudgeon
Daniel E. Manville (P39731)          Sara E. Trudgeon (P82155)
Director, Civil Rights Clinic        Michigan Dep’t of Attorney General
Counsel for Plaintiffs               Assistant Attorney General
Dated: July 1, 2020                  Counsel for Defendants
                                     Dated: July 1, 2020




                                      2
